                                                          THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR17-0185-JCC
10                              Plaintiff,                    ORDER
11          v.

12   MICHAEL ANTHONY AVINGER,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to seal (Dkt. No.
16   47) his sentencing memorandum (Dkt. No. 48).
17          “There is a strong presumption of public access to the court’s files.” W.D. Wash. Local
18   Civ. R. 5(g). To overcome this presumption, there must be a “compelling reason” for sealing
19   sufficient to outweigh the public’s interest in disclosure. Ctr. for Auto Safety v. Chrysler Grp.,
20   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016) (applying the “compelling reason” test to motions to
21   seal documents “more than tangentially related to the merits of a case”). Defendant seeks to
22   maintain under seal his sentencing memorandum. The sentencing memorandum contains highly
23   personal and sensitive information about Defendant, in which the public has minimal interest. On
24   this basis, the Court finds there is a compelling reason to seal the sentencing memorandum that
25   outweighs the public’s interest in its disclosure.
26          For the foregoing reasons, Defendant’s motion to seal (Dkt. No. 47) is GRANTED. The


     ORDER
     CR17-0185-JCC
     PAGE - 1
 1   Clerk is DIRECTED to maintain Docket Number 48 under seal.

 2         DATED this 4th day of January 2019.




                                                    A
 3

 4

 5
                                                    John C. Coughenour
 6                                                  UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0185-JCC
     PAGE - 2
